*392
Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.1
The appeal is dismissed.

 We granted the defendant’s petition for certification to appeal from the judgment of the Appellate Court; State v. Rice, 44 Conn. App. 919, 690 A.2d 436 (1997); limited to the following issue: “Did the trial court commit harmful error in ruling inadmissable the defendant’s proposed cross-examination of Raymond Turner regarding Turner’s pending charges and whether he had discussed those charges and his testimony with the prosecution prior to taking the witness stand?” State v. Rice, 240 Conn. 931, 693 A.2d 301 (1997).